Nesmith, J.
,The petitionees move to dismiss - the present proceeding, and assign for cause that the collector did not keep the bank shares distrained four days before he advertised them for sale. The Revised Statutes (ch. 48, see. 6) provide “ that the collector shall keep the property distrained four days, at the cost of the owner.” Here the alleged distraint was on Saturday, February 23. The advertisement for sale was on Wednesday, February 27. The auction sale was on Friday, March 1.
Prior to the enactment of the Revised Statutes (ch. 1, sec. 25), if the computation of time were to be made from any act done, or the time of any act, the day on *557which the act was done was to be included. Rust v. Tarlton, 3 N. H. 92; Blake v. Crowninshield, 9 N. H. 304; Souhegan Factory v. McConihe, 7 N. H. 322. And if the computation were to be made from any date, or the day of any date, then the day was to be excluded. Rand v. Rand, 4 N. H. 267. The Revised Statutes (ch. 1, sec. 25) removed the distinction, and established one uniform rule, excluding the day of the date, in all cases not specially provided for. “When time is to be reckoned from any day, date or act done, or the time of any act done, either by force of law or by virtue of any contract hereafter made, such day, date, or the day when such act is done, shall not be included in such computation.” Scovill v. Holbrook, 22 N. H. 269.
The day of the distraint and the day of the advertisement here, are, therefore, both to be excluded. The property distrained was not kept four days, in order that the owner might have an opportunity to redeem it, by paying the taxes. The property was kept but three days, including Sunday; excluding Sunday, but two. And Sunday is not reckoned as sbjuridieus dies here, according to the rule established in Mason v. Thomas, 36 N. H. 304. The shares were advertised and sold prematurely, and, therefore, illegally. The .court say, in Souhegan Factory v. McConihe, before quoted, that there must not be any material deviation from the letter of the provisions of the statutes, as they are deemed for the benefit of him whose property may be taken. The collector’s whole authority, in such cases, is derived from the provisions of the statute, which must be strictly pursued. Crapo v. Stetson, 8 Met. 394. There having been no valid sale here, neither of the respondents can issue the certificate asked for, nor can the court lend any aid in this case. ’

Petition dismissed.